Citation Nr: 1616676	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to December 1995.  He died on December [REDACTED], 2008.  His DD Form 214 also lists 5 years, 11 months and 24 days of prior active service.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her May 2011 substantive appeal, the appellant requested a Board hearing at the local VA office.  The hearing was scheduled for January 8, 2016.  See November 2015 letter (in Virtual VA).  The appellant contends that she never received the letter informing her about the hearing.  See February 2016 letter.  The record, in fact, shows that the November 2015 letter was returned to VA as undelivered.

As the appellant has shown good cause for her failure to appear at the previously scheduled hearing, the RO should schedule her for a new hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a Board hearing at the local RO before a Veterans Law Judge.  Notice of the hearing must be sent to the appellant at her current mailing address.  Once the hearing is conducted, or in the event the appellant cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

